The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2. Applicant's arguments, see the remarks, filed 10/11/2021, with respect to the amended limitations in independent claims 1, 11, and 17 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Zhou (US 2018/0302604 Al).

Double Patenting
Double patenting rejection to Claims 1-20 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIE (360ProbDASH: Improving QoE of 360 Video Streaming Using Tile-based HTTP Adaptive Streaming Proceeding MM '17 Proceedings of the 25th ACM international conference on Multimedia Pages 315-323, hereinafter “XIE”) (IDS), in view of QIAN (“Optimizing 360 video delivery over cellular networks,” in Proceedings of the 5th Workshop on All Things Cellular: Operations, Applications and Challenges, ser. ATC ’16. New York, NY, 
Regarding claim 1, XIE discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (XIE, Fig. 6, Sec. 6), 

    PNG
    media_image1.png
    309
    425
    media_image1.png
    Greyscale
the operations comprising: determining an initial encoded data size value based on a size (XIE, pg. 3, sec. 3.1 optimization equation 1) of an encoded version of a first group of tiles overlapping a field of view (Fig. 2),

    PNG
    media_image2.png
    256
    814
    media_image2.png
    Greyscale


a portion of an immersive video content (Fig. 1, render) item segmented (Fig. 1, i.e. view port of the client) according to an initial tile size (see above citation of optimization problem, i.e. Fig. 2); initializing a reference encoded data size variable to the initial encoded data size value (as cited above); determining a tiling scenario (as cited above, i.e. Fig. 2), wherein the determining of the tiling scenario comprises: determining an updated encoded data size (QoE, improving quality based on the same bit rate allocated to the user) based on a size (quality vs. compression ratio) of an encoded version of an updated group of tiles overlapping the field of view (i.e. size of the image after tiling and encoding, and the encoding affected by tile size: XIE pg. 2, left col. i.e. formulate a QoE-driven optimization problem: minimizing expected quality distortion and spatial variability of quality).
It is noted that XIE is silent about optimization by tiling scenario as claimed.
However, QIAN discloses a field of view (Fig. 1), 

    PNG
    media_image3.png
    306
    426
    media_image3.png
    Greyscale

wherein the field of view occupies a corresponding area within a first video frame (Fig. 2) 

    PNG
    media_image4.png
    450
    958
    media_image4.png
    Greyscale

of an immersive video content item (Fig 3, visible area);


    PNG
    media_image5.png
    192
    443
    media_image5.png
    Greyscale

tiling, by the processing system, a portion of the immersive video content item according to a tiling scenario (i.e, tiling size, pg. 5, sec. 4, right col. Tile configurations, i.e. tiling scenario) providing initial tile size (starting point of an optimization process); encoding, by the processing system, the overlapping tiles to obtain encoded overlapping tiles (pg. 5, sec. 5: i.e. envisions that when combined with the pyramid encoding, performing head orientation prediction can help reduce the bandwidth usage. Instead, we proposed the concrete design of a cellular-friendly 360 video streaming framework that does not depend on any specific projection scheme. We also proposed robust methods for tolerating prediction errors, for leveraging crowd-sourced playback statistics, and for integrating our scheme with DASH and HTTP protocols); and 
adjusting, by the processing system, the tiling scenario according to an adjusted tiling scenario (see citation about tile size) providing a reduced tile size (see reducing tile size below);
 the updated group of tiles determined according to a reduced tile size (see reducing tile size below); and identifying, by the processing system, tiles of the tiling scenario (i.e, tiling size) that overlap the field of view to obtain overlapping tiles (pg. 3, sec. 3.2, visible area, i.e. overlapping, projected visible area, six tile overlapping with visible area); 
comparing the updated encoded data size to the reference encoded data size variable to obtain a comparison result (as cited below XIE optimization algorithm will be driven by a comparison to see whether the result improved), responsive to the comparison result indicating that the updated encoded data size is less than the reference encoded data size variable (QoE Driven optimization; i.e. getting a new QoE as in Xie based on different tiling scenario as in Qian), repeating the determining of the tiling scenario according to a further-reduced tile size (as cited above, XIE optimization step): and responsive to the comparison result indicating that the updated encoded data size is not less than the reference encoded data size variable scenario (with XIE’s optimization and QIAN segment frame according tiling scenario, as in QIAN, Fig. 5), 

    PNG
    media_image6.png
    258
    967
    media_image6.png
    Greyscale

identifying the tiling scenario according to the reduced tile size (here the QIAN system is optimized by XIE method based on QIAN tiling scenario), further reduction of the reduced tile size 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.
It is noted that XIE and QIAN is silent about obtaining an adjustable playback parameter of a communication device that renders immersive video content; determining a field of view based on the adjustable playback parameter as claimed.
However, ZHOU discloses obtaining an adjustable playback parameter (as cited below, i.e zoom, per instant Application according to Applicant’s claim, zoom is adjustable playback parameter) of a communication device (as cited below, i.e. touch pad, touch pad comprising Apple device ipad/iphone is a communication device) that renders immersive video content (para. [0052] In another embodiment, methods and systems described herein may utilize information from an IMU to zoom. For example, when a user leans forward, the IMU will detect a reduced (or increased) pitch position. Once this pitch position goes beyond a threshold, a zoom-in action may be triggered. Furthermore, when a user leans backward, the IMU will detect an increased (or reduced) pitch position. Based on the determined pitch position a zoom-out action may be triggered.); determining a field of view based on the adjustable playback parameter (para. [0051] Zoom during 360 degree VR video playback can be performed in various ways. For example, a user may double tap a touch pad to trigger zooming, and double tap again to zoom out. One may double tap the touch pad to zoom in to one level, double tap again to another level, and so on).


Regarding claim 2, XIE and QIAN further discloses the device of claim 1.
It is noted that Xie is silent about wherein the field of view occupies a corresponding area within a first video frame of the immersive video content item as claimed
However, QIAN discloses wherein the operations comprise determining the field of view (see QIAN, Fig. 1, i.e. determined the POV of the user), wherein the field of view occupies a corresponding area within a first video frame of the immersive video content item (as cited above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.

Regarding claim 3, XIE and QIAN discloses the device of claim 1.
It is noted that Xie is silent about wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the immersive video content item segmented according to the tiling scenario has a first number of associated tiles as claimed
However, QIAN discloses the device of claim 1, wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the immersive video content item segmented according to the tiling scenario has a first number of associated tiles (see QIAN, Fig. 5, three scenarios, and as cited above, reducing tile size, therefore, more tiles)


Regarding claim 4, XIE and QIAN discloses the device of claim 3.
It is noted that Xie is silent about wherein the updated group of tiles comprises a second number of associated tiles greater the first number of associated tiles according to the tiling scenario as claimed
However, QIAN discloses the device of claim 1, the device of claim 3, wherein the updated group of tiles comprises a second number of associated tiles greater the first number of associated tiles according to the tiling scenario (as cited above, i.e Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.

Regarding claim 5, XIE and QIAN discloses the device of claim 3.
It is noted that Xie is silent about wherein a difference between the first number of associated tiles and the second number of associated tiles is not less than a factor of two as claimed
However, QIAN discloses the device of claim 4, wherein a difference between the first number of associated tiles and the second number of associated tiles is not less than a factor of two (see QIAN, Fig. 5).


Regarding claim 6, XIE and QIAN discloses the device of claim 3.
It is noted that Xie is silent about wherein the portion of the immersive video content item comprises a plurality of consecutive video frames, and wherein the plurality of consecutive video frames is segmented according to the tiling scenario as claimed
However, QIAN discloses the device of claim 1, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames, and wherein the plurality of consecutive video frames is segmented according to the tiling scenario (QIAN, Fig. 2, i.e. consecutive video frame and segmented according to the tiling scenario).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.


Regarding claim 7, XIE and QIAN discloses the device of claim 3.
It is noted that Xie is silent about wherein the portion of the immersive video content item comprises all video frames of the immersive video content item as claimed

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.

Regarding claim 8, XIE further discloses the device of claim 1, wherein the determining of the tiling scenario comprises encoding the updated group of tiles resulting in the encoded version of the updated group of tiles (see XIE optimization, , Fig. 2, Sect. 3.1, therefore an updated encoded version)

Regarding claim 9, XIE further discloses the device of claim 8, wherein the encoding of the updated group of tiles comprises video encoding the updated group of tiles (see Xie, Fig. 2, Sect. 3.1)

Regarding claim 10, XIE further discloses the device of claim 9, wherein the video encoding comprises one of HEVC encoding, VP9 encoding, AV1 encoding or any combination thereof (XIE, sect. 2, background, i.e. HEVC-compliance)

Regarding claim 11, XIE and QIAN for the same motivation of combination as claim 1, discloses a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (XIE, Fig. 6, Sec. 6), the operations comprising: evaluating viewing frequency data based on prior views of an immersive video content item (as cited below, historical samples in window); and identifying a field of 
It is noted that XIE is silent about optimization by tiling scenario as claimed.
However, QIAN discloses a field of view (Fig. 1), 
wherein the field of view occupies a corresponding area within a first video frame (Fig. 2) 
of an immersive video content item (Fig 3, visible area);
tiling, by the processing system, a portion of the immersive video content item according to a tiling scenario (i.e, tiling size, pg. 5, sec. 4, right col. Tile configurations, i.e. tiling scenario) providing initial tile size (starting point of an optimization process); encoding, by the processing system, the overlapping tiles to obtain encoded overlapping tiles (pg. 5, sec. 5: i.e. envisions that when combined with the pyramid encoding, performing head orientation prediction can help reduce the bandwidth usage. Instead, we proposed the concrete design of a cellular-friendly 360 video streaming framework that does not depend on any specific projection scheme. We also proposed robust methods for tolerating prediction errors, for leveraging crowd-sourced playback statistics, and for integrating our scheme with DASH and HTTP protocols); and 
adjusting, by the processing system, the tiling scenario according to an adjusted tiling scenario (see citation about tile size) providing a reduced tile size (see reducing tile size below);
 the updated group of tiles determined according to a reduced tile size (see reducing tile size below); and identifying, by the processing system, tiles of the tiling scenario (i.e, tiling size) that overlap the field of view to obtain overlapping tiles (pg. 3, sec. 3.2, visible area, i.e. overlapping, projected visible area, six tile overlapping with visible area); 
comparing the updated encoded data size to the reference encoded data size variable to obtain a comparison result (as cited below XIE optimization algorithm will be driven by a comparison to see whether the result improved), responsive to the comparison result indicating that the updated encoded data size is less than the reference encoded data size variable (QoE Driven optimization; i.e. getting a new QoE as in Xie based on different tiling scenario as in Qian), repeating the determining of the tiling scenario according to a further-reduced tile size (as cited above, XIE optimization step): and responsive to the comparison result indicating that the updated encoded data size is not less than the reference encoded data size variable scenario (with XIE’s optimization and QIAN segment frame according tiling scenario, as in QIAN, Fig. 5), 
identifying the tiling scenario according to the reduced tile size (here the QIAN system is optimized by XIE method based on QIAN tiling scenario), further reduction of the reduced tile size increasing the updated encoded data size, wherein a portion of an immersive video content item (see above citation of the scenario based segmentation) is segmented according to the tiling scenario (as cited above, i.e. scenario based tiling request). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's 
It is noted that XIE and QIAN is silent about obtaining an adjustable playback parameter of a communication device that renders immersive video content; determining a field of view based on the adjustable playback parameter as claimed.
However, ZHOU discloses obtaining an adjustable playback parameter (as cited below, i.e zoom, per instant Application according to Applicant’s claim, zoom is adjustable playback parameter) of a communication device (as cited below, i.e. touch pad, touch pad comprising Apple device ipad/iphone is a communication device) that renders immersive video content (para. [0052] In another embodiment, methods and systems described herein may utilize information from an IMU to zoom. For example, when a user leans forward, the IMU will detect a reduced (or increased) pitch position. Once this pitch position goes beyond a threshold, a zoom-in action may be triggered. Furthermore, when a user leans backward, the IMU will detect an increased (or reduced) pitch position. Based on the determined pitch position a zoom-out action may be triggered.); determining a field of view based on the adjustable playback parameter (para. [0051] Zoom during 360 degree VR video playback can be performed in various ways. For example, a user may double tap a touch pad to trigger zooming, and double tap again to zoom out. One may double tap the touch pad to zoom in to one level, double tap again to another level, and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport/tile optimization of Xie by adding Zhou's teaching of adjustable playback features so as to have benefit of highly-efficient zoom processes with reasonable bandwidth and decoder requirements.



It is noted that Xie is silent about wherein the portion of the immersive video content item comprises all video frames of the immersive video content item as claimed
However, QIAN discloses the non-transitory, machine-readable storage medium of claim 11, wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the immersive video content item segmented according to the tiling scenario has a first number of associated tiles (see QIAN, Fig. 5, three scenarios, and as cited above, reducing tile size, therefore, more tiles)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.

Regarding claim 13, XIE and QIAN discloses the device of claim 12.
It is noted that Xie is silent about wherein the updated group of tiles comprises a second number of associated tiles greater the first number of associated tiles according to the tiling scenario as claimed.
However, QIAN discloses the non-transitory, machine-readable storage medium of claim 12, wherein the updated group of tiles comprises a second number of associated tiles greater the first number of associated tiles according to the tiling scenario (QIAN, as cited above for second number citation, Fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.


Regarding claim 14, XIE further discloses the non-transitory, machine-readable storage medium of claim 11, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames (see XIE frame citation above).
It is noted that Xie is silent about wherein the plurality of consecutive video frames is segmented according to the tiling scenario as claimed.
However, QIAN discloses wherein the plurality of consecutive video frames is segmented according to the tiling scenario (QIAN, Fig. 2, i.e. consecutive video frame and segmented according to the tiling scenario).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.

Regarding claim 15, XIE further discloses the non-transitory, machine-readable storage medium of claim 11, wherein the determining of the tiling scenario comprises encoding the updated group of tiles resulting in the encoded version of the updated group of tiles (see rejection of claim 1 and XIE optimization, therefore an updated encoded version).

Regarding claim 16, XIE further discloses the non-transitory, machine-readable storage medium of claim 15, wherein the encoding comprises one of HEVC encoding, VP9 encoding, AV1 encoding or any combination thereof (XIE, sect. 2, background, i.e. HEVC-compliance)


It is noted that XIE is silent about optimization by tiling scenario as claimed.
However, QIAN discloses a field of view (Fig. 1), 
wherein the field of view occupies a corresponding area within a first video frame (Fig. 2) 
of an immersive video content item (Fig 3, visible area);
tiling, by the processing system, a portion of the immersive video content item according to a tiling scenario (i.e, tiling size, pg. 5, sec. 4, right col. Tile configurations, i.e. tiling scenario) providing cellular-friendly 360 video streaming framework that does not depend on any specific projection scheme. We also proposed robust methods for tolerating prediction errors, for leveraging crowd-sourced playback statistics, and for integrating our scheme with DASH and HTTP protocols); and 
adjusting, by the processing system, the tiling scenario according to an adjusted tiling scenario (see citation about tile size) providing a reduced tile size (see reducing tile size below);
 the updated group of tiles determined according to a reduced tile size (see reducing tile size below); and identifying, by the processing system, tiles of the tiling scenario (i.e, tiling size) that overlap the field of view to obtain overlapping tiles (pg. 3, sec. 3.2, visible area, i.e. overlapping, projected visible area, six tile overlapping with visible area); 
comparing the updated encoded data size to the reference encoded data size variable to obtain a comparison result (as cited below XIE optimization algorithm will be driven by a comparison to see whether the result improved), responsive to the comparison result indicating that the updated encoded data size is less than the reference encoded data size variable (QoE Driven optimization; i.e. getting a new QoE as in Xie based on different tiling scenario as in Qian), repeating the determining of the tiling scenario according to a further-reduced tile size (as cited above, XIE optimization step): and responsive to the comparison result indicating that the updated encoded data size is not less than the reference encoded data size variable scenario (with XIE’s optimization and QIAN segment frame according tiling scenario, as in QIAN, Fig. 5), 
identifying the tiling scenario according to the reduced tile size (here the QIAN system is optimized by XIE method based on QIAN tiling scenario), further reduction of the reduced tile size 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.
It is noted that XIE and QIAN is silent about obtaining an adjustable playback parameter of a communication device that renders immersive video content; determining a field of view based on the adjustable playback parameter as claimed.
However, ZHOU discloses obtaining an adjustable playback parameter (as cited below, i.e zoom, per instant Application according to Applicant’s claim, zoom is adjustable playback parameter) of a communication device (as cited below, i.e. touch pad, touch pad comprising Apple device ipad/iphone is a communication device) that renders immersive video content (para. [0052] In another embodiment, methods and systems described herein may utilize information from an IMU to zoom. For example, when a user leans forward, the IMU will detect a reduced (or increased) pitch position. Once this pitch position goes beyond a threshold, a zoom-in action may be triggered. Furthermore, when a user leans backward, the IMU will detect an increased (or reduced) pitch position. Based on the determined pitch position a zoom-out action may be triggered.); determining a field of view based on the adjustable playback parameter (para. [0051] Zoom during 360 degree VR video playback can be performed in various ways. For example, a user may double tap a touch pad to trigger zooming, and double tap again to zoom out. One may double tap the touch pad to zoom in to one level, double tap again to another level, and so on).


Regarding claim 18, XIE further discloses method of claim 11.
It is noted that Xie is silent about wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the immersive video content item segmented according to the tiling scenario has a first number of associated tiles as claimed.
However, QIAN discloses the method of claim 17, wherein the tiling scenario comprises a coarse tiling scenario by which a video frame of the immersive video content item segmented according to the tiling scenario has a first number of associated tiles (see QIAN, Fig. 5, three scenarios, and as cited above, reducing tile size, therefore, more tiles)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.

Regarding claim 19, XIE further discloses the non-transitory, machine-readable storage medium of claim 11, wherein the portion of the immersive video content item comprises a plurality of consecutive video frames (see XIE frame citation above).
It is noted that Xie is silent about wherein the plurality of consecutive video frames is segmented according to the tiling scenario as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify adaptive viewport optimization of Xie by adding QIAN's teaching of tiling optimization so as to have benefit of taking account of effect of projection on different visible areas despite fixed FOV.

Regarding claim 20, XIE further discloses the method of claim 17, wherein the determining of the tiling scenario comprises encoding, by the processing system, the updated group of tiles resulting in the encoded version of the updated group of tiles (see XIE optimization, , Fig. 2, Sect. 3.1, therefore an updated encoded version)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

US 20170347044 A1 methods may include receiving, by an image signal processor, one or more input image signals from one or more image sensors; determining a mapping based on the input image signal(s), wherein the mapping includes records that associate image portions of an output image with corresponding image portions of the input image signal(s); sorting the records of the mapping according to an order of the corresponding image portions of the input image signal(s); applying, by the image signal processor, image processing to image portions of the input image signal(s) to determine image portions of one or more processed images in the order; and determining, by the image signal processor, the image portions of the output image based at least in part on the mapping and the corresponding image portions of the processed image(s) in the order.
US 20090238479 A1 The codec subsystem encodes raw uncompressed HD-SDI video signals from a camera's optical subsystem into an MPEG-2 transport stream which is stored in onboard media. The subsystem may be programmed to encode or decode a plurality of video and audio formats as required by multiple HD-camera manufactures. A stand alone encoder decoder system is also provided in a network configuration for a studio production system. A programmable set of hardware including BSP, HD-SDI, SD-SDI, multiplexer/demultiplexer and MPEG-2 transport streams are provided. An intelligent power consumption management system is also provided.
US 20110194613 A1 utilize large macroblocks having more than 16.times.16 pixels. Syntax for the large macroblocks may define whether a bitstream includes large macroblocks, such as superblocks having 64.times.64 pixels or bigblocks having 32.times.32 pixels. The syntax may be included in a slice header or a sequence parameter set. The large macroblocks may also be encoded according to a large macroblock syntax. The bitstream may further include syntax data that indicates a level value based on whether the bitstream includes any of the large macroblocks, for example, as a smallest-sized luminance prediction 
US 20090003714 A1 Each tile includes a set of pixels. The method selects a first tile and determines a first set of values for the pixels in the first tile. The method separates the determined values of each pixel in the first tile into several streams. For a first stream, the method determines a bias value, and subtracts the bias value from each value within the stream, thereby generating a set of subtracted values. Typically, the subtracted values have one or more leading zeros, and the method preferably removes one or more of the leading zeros, thereby reducing the number of bits required to represent the subtracted values within the first stream. Thus, one or more of the values within the first stream is advantageously represented with fewer bits. Additional embodiments include an encoder for encoding data by using a reduced number of bits, and a system, and decoder, for transmission, reception, display, storage and/or retrieval.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK F HUANG/Primary Examiner, Art Unit 2485